117 F.3d 1427
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Orlando E. ZORRILLA, Plaintiff-Appellant,v.CITY of WEST COVINA, Defendant,andDaryl Griffith;  Robert Gates;  Nicholas Cabrera,Defendants-Appellees.
No. 96-55216.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 8, 1997.Decided July 2, 1997.

1
Appeal from the United States District Court for the Central District of California, CR-94-05276-ABC;  Audrey B. Collins, District Judge, Presiding.


2
Before:  BROWNING, and SCHROEDER, Circuit Judges and RESTANI, Judge**


3
MEMORANDUM*


4
Upon review of the whole record, we conclude the district court's findings that the peremptory challenges to the minority jurors were not discriminatory and that the defendants had not engaged in a pattern of discriminatory challenges were not clearly erroneous.


5
While Ms. Stanford was involved with law enforcement and ordinarily might have been considered favorable to the defense, defense counsel explained that Ms. Stanford's son had been arrested improperly only two weeks before the jury was selected.  Defense counsel's comment that Ms. Stanford was a person of color did not indicate an intention to strike Ms. Stanford because of her race but rather suggested some uncertainty as to whether he should submit the challenge at sidebar.


6
Defense counsel explained that Mr. Higgs had been falsely arrested--an experience which had bothered him, and that Ms. Medina's "lack of real word experience" would make it less likely for her to believe people may resist authority, as his client allegedly had.  No discriminatory intent is inherent in these explanations;  each was race neutral.  See United States v. Annigoni, 96 F.3d 1132, 1142 (9th Cir.1996) (en banc).  The trial judge was in the best position to determine counsel's credibility and we give great deference to her determinations.  See United States v. Chinchilla, 874 F.2d 695, 697-98 (9th Cir.1989).


7
Since the court found three of the four challenges non-discriminatory, these findings were not clearly erroneous, and plaintiff did not object to the only remaining challenge, the district court did not clearly err in finding that the defendants had not engaged in a pattern of discriminatory challenges.


8
AFFIRMED.



**
 The Honorable Jane A. Restani, Judge, United States Court of International Trade, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3